Citation Nr: 1116955	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  06-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to September 1968.  His awards and decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for peripheral vascular disease (PVD).

In July 2009, the Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO.  A transcript of that hearing has been associated with the claims file.

The Veteran's claim was previously before the Board and remanded in October 2009.  It is properly before the Board at this time.


FINDINGS OF FACT

1.  Peripheral vascular disease was not manifest during service and is not related to the Veteran's active service.

2.  The preponderance of the evidence is against a finding that peripheral vascular disease was caused or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

Peripheral vascular disease was not incurred in or aggravated by active service, nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in July 2005.  Thereafter, he was notified of the general provisions of the VCAA by the RO in August 2005.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed, and the March 2006 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in a March 2006 letter.  Subsequently, in a November 2009 letter, the Veteran was informed of how to substantiate a claim for secondary service connection.  His claim was readjudicated in December 2010.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, Social Security Administration (SSA) records, and VA and private treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with two VA examinations to determine the etiology of his PVD.  In that regard, the Board remanded the case in October 2009 for the purpose of affording the Veteran with a VA medical examination, which was performed in February 2010.  The Board has reviewed the report of examination and finds the RO substantially complied with the requirements of the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the non-service-connected disease.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) medical or, in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that his PVD is secondary to his service-connected diabetes mellitus.

The Veteran's service treatment records contain no evidence of treatment for or diagnosis of PVD or any vascular symptoms.  The July 1968 Medical Board examination report shows that the Veteran's vascular system was normal.

An October 2002 private treatment record shows that the Veteran presented to establish a new physician.  His main complaint was pain in his lower extremities for one month, which had been gradually worsening for one year.  His past medical history did not include diabetes mellitus or PVD.  On examination, the Veteran had only femoral pulse palpated 1+ in the left leg with no pulses beyond that.  His urinalysis showed 2+ glucose.  His finger stick blood glucose was 353.  The assessment was newly diagnosed diabetes mellitus and severe PVD with right aortal iliac occlusion.  The Veteran was given sample medication and education regarding his diabetes.  With regard to his PVD, the Veteran was to undergo lower extremity arterial Doppler.

In November 2002, the Veteran underwent private ultrasound and color Doppler mapping.  It was noted that he was a smoker and had a history of diabetes.  The impression was moderate right lower extremity PVD and severe left leg PVD with significant left iliac artery atherosclerotic changes.

A subsequent November 2002 private treatment record shows that the Veteran had newly-diagnosed diabetes mellitus.  It was noted that he smoked one-and-a-half packs of cigarettes per day and had smoked for 35 years.

November 2002 private surgical reports show that the Veteran underwent right to left femoral-femoral bypass graft and had a diagnosis of severe PVD with ischemic left lower extremity.

In March 2006, the Veteran underwent VA examination.  The examination report indicates that his claims file was reviewed.  He was diagnosed with diabetes in October 2003.  He had markedly elevated serum glucoses, when he was hospitalized for left lower extremity claudication, secondary to PVD.  He had vascular problems in both lower extremities.  He had undergone a femoral-femoral bypass on the left, due to severe claudication.  Following examination, the diagnosis was PVD, which preceded his diagnosis of diabetes; therefore, it was not related to his diabetes.

In an April 2006 written statement, the Veteran indicated that, while one VA doctor opined that his PVD occurred first, he did not believe that there was any medical evidence to support this finding from his private physicians.  He stated that he was diagnosed with both diabetes and PVD in October 2003.  He believed that it was likely that his blood sugars had been elevated for some time prior to his diagnosis, and it would be impossible for an examiner to determine which came first.

In October 2006, the Veteran underwent VA examination with regard to his claim for service connection for erectile dysfunction.  The Veteran claimed that this disorder was secondary to his diabetes.  Following review of the claims file and examination of the Veteran, the examiner indicated that erectile dysfunction was secondary to severe PVD and unrelated to diabetes.  The PVD caused the erectile dysfunction, and it was directly related to cigarette smoking.

In an October 2006 written statement, L.A., M.D. indicated that, as per the Veteran's records, the diagnosis of diabetes mellitus type 2 was made on October 31, 2002.  It was very likely that he had hyperglycemia and/or glucose intolerance months or years prior to his diagnosis.  It was well-known that hyperglycemia will lead to PVD, coronary disease, and microvascular disease.  He had complications of diabetes since he had concomitant history of PVD.  On October 31, 2002, he was found to have PVD.

In February 2008, the Veteran's claims file was reviewed by a VA physician, who noted that PVD was first diagnosed in 2002.  At that time, he was also diagnosed with diabetes mellitus.  It was also noted in the record that the Veteran smoked for many years and continued to do so, at the rate of one pack per day.  The VA examiner opined that the Veteran's PVD is more likely than not due to his smoking.  PVD is commonly seen in cigarette smokers.  When seen in diabetics, they are invariably smokers.  It is not at least as likely as not that the Veteran's diabetes is the cause of his PVD.  The VA physician indicated that the opinion was supported by information in standard references, including Cecil's Textbook of Internal Medicine and Harrison's Principles of Internal Medicine.

In July 2009, the Veteran testified before the undersigned.  He clarified that it was his contention that PVD is secondary to his diabetes.  He was first diagnosed with diabetes on October 31, 2002.  He received his diagnosis of PVD at the same time.

In February 2010, the Veteran underwent VA examination.  The claims file was reviewed in detail.  The Veteran was first diagnosed with PVD in 2002, when he had symptoms of pain in his bilateral lower extremities.  During the workup for his PVD, he was also diagnosed with type II diabetes.  The Veteran had a smoking history of 30-pack years and presently still smoked cigars.  There was also a history of hypercholesterolemia of more than 40 years.  The Veteran still complained of intermittent claudication, mainly on the left.  Following examination, the impression was PVD with intermittent claudication.  After reviewing the claims file, the examiner opined that the Veteran's PVD was more likely than not due to his history of smoking and hypercholesterolemia and less likely than not secondary to his diabetes, which was diagnosed in 2002, at the same time as his PVD.

First, the Board finds that there is no medical or lay evidence suggesting that the Veteran's currently diagnosed PVD began during his service or is directly related to service.  Where, as here, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  However, the Veteran has not alleged that his PVD occurred during service or is directly related to any in-service incident.

Therefore, the Board will turn to the question of whether the Veteran's PVD is secondary to his diabetes mellitus, as is contended by the Veteran.  On the question of the etiology of the Veteran's PVD, there are five competent opinions contained in the claims file.  While the Veteran has provided his opinion that his PVD is secondary to his diagnosed diabetes mellitus, the Board finds that his opinion is not competent on this issue.

It is acknowledged that the Veteran is competent to report observable symptoms such as leg pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, the Veteran is not contending that he experienced symptoms of PVD either in service or since separation.

The Court of Appeals for Veterans Claims has held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Davidson v. Shinseki, 581 F. 3rd at 1315-16; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, to the extent that the Veteran has described when his leg pain began or his associated symptoms, such testimony is certainly competent.  However, with regard to the Veteran's opinion that his PVD is secondary to his diabetes mellitus, the Board finds that this is not a determination that is within the personal knowledge or observation of a layperson.  The ability to provide a competent opinion on this matter requires medical knowledge and training, not just observation.  As such, the Veteran's opinions on this matter are not competent, and the Board must base its opinion on the competent opinions of record, which will be weighed based upon their probative value.

The medical and lay evidence of record establishes that the Veteran's PVD and diabetes mellitus were diagnosed at the same time.  When he presented to a new private physician for evaluation in October 2002, the Veteran did not report a history of either disease and was diagnosed with both at that time.  As such, the Board finds that the March 2006 VA opinion has relatively little probative value.  The VA examiner, who provided that report, incorrectly asserted that the Veteran's PVD was diagnosed prior to his diabetes mellitus.  As a review of the claims file shows that this is not the case, this opinion is afforded little probative weight.

The remaining four opinions reported the Veteran's medical history correctly.  In assessing these opinions, the Board notes that the October 2006 written statement provided by the Veteran's private physician did not actually include an opinion with regard to etiology or causation specific to the Veteran's case.  Dr. A only stated that the Veteran likely had hyperglycemia and/or glucose intolerance prior to his diagnosis of diabetes mellitus in October 2002 and that it was well-known that hyperglycemia will lead to PVD.  However, Dr. A did not relate this specifically to the Veteran's illness or medical history and failed to address his significant history of cigarette smoking, to which all other examiners attributed the Veteran's PVD.

As such, the Board finds that Dr. A's October 2006 written statement is not comprehensive and is afforded less probative value than the other, more complete opinions.  This includes the opinion of the February 2008 VA examiner, who reviewed the Veteran's claims file and correctly noted that he was diagnosed with diabetes mellitus and PVD at the same time.  He also correctly established the Veteran's cigarette smoking history.  Based on his finding that PVD is commonly seen in cigarette smokers, and that when PVD is diagnosed in those with diabetes mellitus, they are invariably smokers, the examiner opined that the Veteran's PVD is due to his cigarette smoking and not his diabetes mellitus.  This examiner supported his finding with references to medical textbooks.  The Board finds that an examination was not necessary because the Veteran's diagnoses and history were not in controversy and were already well-documented in the record.  Given the completeness of this report and opinion, the Board finds that it is adequate and affords it high probative value and weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The February 2008 VA opinion is supported by the less-probative VA opinions provided in October 2006 and February 2010.  While the October 2006 VA examination was for erectile dysfunction, it also addressed causation of the Veteran's PVD.  However, this opinion was provided by a physician assistant.  The February 2010 VA examination was conducted by a physician, and the Veteran's medical history was accurately reported.  However, this examiner did not provide a rationale for his opinion and, thus, gave a bare conclusion.

Nevertheless, the Board finds that the February 2008 VA opinion is the most probative evidence of record.  As such, the Board finds that the preponderance of the evidence is against the claim for service connection for PVD, and it must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for peripheral vascular disease, to include as secondary to the service-connected diabetes mellitus, is denied.




____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


